746 N.W.2d 130 (2008)
In re Petition for DISCIPLINARY ACTION AGAINST Carol Lynn O'GARA, a Minnesota Attorney, Registration No. 230790.
No. A08-42.
Supreme Court of Minnesota.
March 20, 2008.

ORDER
The Director has filed a petition alleging that respondent Carol Lynn O'Gara has committed professional misconduct warranting public discipline, namely, failure to appear for two court appearances in two different client matters, failure to expedite litigation in one of those matters, failure to communicate with her client and diligently and competently pursue the other matter, and failure to comply with the terms of a stipulated private probation and the Director's efforts to monitor that probation, in violation of Rules 1.1, 1.3, 1.4, 3.2, 3.4(c), 8.1(b), and 8.4(d), Minnesota Rules of Professional Conduct, and Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
Respondent answered the petition, and, by order filed on January 29, 2008, we referred the matter to a referee for findings of fact and recommendations for disposition. Respondent now withdraws her previously-filed answer, admits her conduct violated the Rules of Professional Conduct, and waives her procedural rights *131 under Rule 14, RLPR. Respondent and the Director jointly recommend that the appropriate discipline is an indefinite suspension of at least 90 days, with reinstatement by petition and hearing.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Carol Lynn O'Gara is indefinitely suspended from the practice of law for a minimum of 90 days, commencing 14 days from the date of filing of this order. Respondent may petition for reinstatement pursuant to Rule 18(a), RLPR, not less than 60 days after the effective date of the suspension. Respondent shall pay costs in the amount of $900 pursuant to Rule 24(a), RLPR, and shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals).
BY THE COURT:
/s/Alan C. Page
Associate Justice